DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 8/5/2021 and 8/20/2021 have been entered.

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendments after Final office action filed on 8/5/2021 and 8/20/2021 are acknowledged. 
3.	New claim 80 has been added in the claim filed on 8/5/2021.
4.	Claims 2-8, 11-13, 15, 18-70 and 76-79 have been cancelled.  Claim 80 has been cancelled by an examiner's amendment (see Section 18 below).
5.	Claims 1, 9, 10, 14, 16, 17 and 71-75 are pending in this application.
6.	Applicant elected without traverse of Group 1 (claims 1, 3, 4, 9, 10, 14, 16, 17, 71 and 72) and elected SEQ ID NO: 76 as species of non-naturally occurring truncated collagen in the reply filed on 9/16/2019.  Applicant further elected on the phone a composition comprising the non-naturally occurring truncated collagen of SEQ ID NO: 76, glycerin and sorbic acid as species of composition and/or topical composition on 10/17/2019.  
	Restriction requirement was deemed proper and made FINAL in the previous Chondrosia reniformis (kidney sponge) collagen, and Rhincodon typus (whale shark) collagen; and a composition comprising from 0.005% to 30% w/w of such non-naturally occurring polypeptide.  A search was conducted on the elected species; and this appears to be free of prior art.  A search was extended to the genus in claim 1; and this too appears to be free of prior art.  
	Please note: SEQ ID NO: 76 as the elected species of non-naturally occurring truncated collagen and a composition comprising the non-naturally occurring truncated collagen of SEQ ID NO: 76, glycerin and sorbic acid as the elected species of composition and/or topical composition do not read on instant claims 1, 9, 10, 14, 16, 17 and 71-75.

Terminal Disclaimer
7.	The terminal disclaimer filed on 8/5/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 11041015 B2 (issued patent of co-pending Application No: 16/839047) has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Withdrawn Objections and Rejections
8.	Objection to claims 17 and 73 is hereby withdrawn in view of Applicant's 
9.	Rejection to claims 4 and 76-79 under 35 U.S.C. 101 is hereby withdrawn in view of Applicant's amendment to the claim.
10.	Rejection to claims 4 and 76-79 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is hereby withdrawn in view of Applicant’s amendment to the claim. 
11.	Rejection to claims 1 and 73 under 35 U.S.C. 102(a)(1) as being anticipated by Turczynski et al (Journal of Investigative Dermatology, 2016, 136, pages 2387-2395) is hereby withdrawn in view of Applicant’s amendment to the claim. 
12.	Rejection to claims 1, 4, 9, 10, 14, 16, 71, 72 and 76-78 under 35 U.S.C. 102(a)(2) as being anticipated by Ouzounov et al (WO 2019/099561 A1, with the effective filing date of 11/15/2017) is hereby withdrawn in view of Applicant’s persuasive arguments which disqualify Ouzounov et al as a prior art reference under AIA  35 U.S.C. 102(a)(2) due to 102(b)(2)(c) exception. 
13.	Rejection to claims 1, 10, 14, 16, 17 and 73 under 35 U.S.C. 103 as being unpatentable over Woodley et al (Journal of Investigative Dermatology, 2013, 133, pages 1910-1913), and as evidenced by the Phosphate buffered saline document (from https://www.protocolsonline.com/recipes/phosphate-buffered-saline-pbs/, pages 1-3, accessed 8/7/2020, filed with IDS), and in view of Turczynski et al (Journal of Investigative Dermatology, 2016, 136, pages 2387-2395) and Pinsky (US 2015/0150764 A1) is hereby withdrawn in view of Applicant’s amendment to the claim. 
14.	Rejection to claims 4 and 76-79 under 35 U.S.C. 103 as being unpatentable over Chang et al (US 6992172 B1, filed with IDS) in view of Chou et al (US 6903200 B1, filed 
15.	Rejection to claims 4 and 76-79 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4-13 and 15-25 of co-pending Application No. 16/839035 is hereby withdrawn in view of Applicant’s amendment to the claim. 
16.	Rejection to claim 4 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21 and 23 of co-pending Application No. 16/839044 is hereby withdrawn in view of Applicant’s amendment to the claim and the abandonment of co-pending Application No. 16/839044. 
17.	Rejection to claims 1, 4 and 9 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 18 and 20 of co-pending Application No. 16/839047 (granted as US patent 11041015 B2) is hereby withdrawn in view of Applicant’s filing of terminal disclaimer on 8/5/2021. 

Examiner’s Amendment
18.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Adrian Barker on 8/23/2021.

Claim 80 has been cancelled.

Claim 17 has been amended as follows:
17. (Currently Amended) The composition of claim 14, wherein the preservative is selected from the group consisting of tocopherol, diiodomethyl-p-tolylsulfone, 2-bromo-2-nitropropane-1,3-diol, cis isomer 1-(3-chloroallyl)-3,5,7-triaza-1-azoniaadamantane chloride, glutaraldehyde, 4,4-dimethyl oxazolidine, 7-ethylbicyclooxazolidine, methyl paraben, sorbic acid, rosemary extract, and ethylenediaminetetraacetic acid (EDTA).

Claims 1, 9, 10, 14, 16 and 71-75 as filed in the amendment filed on 8/20/2021.
Claims 1, 9, 10, 14, 16, 17 and 71-75 are allowed.

Reasons for Allowance
19.	The following is an examiner’s statement of reasons for allowance: 
The non-naturally occurring polypeptide recited in instant claims 1, 9, 10, 14, 16, 17 and 71-75 is free of prior art.  The closest prior art is Wilson et al (US 2008/0200409 A1).  Wilson et al teach targeted in long genes such as some collagen genes, for example, page 1, paragraph [0007].  However, there is no teaching, motivation, or other .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 9, 10, 14, 16, 17 and 71-75 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658